Citation Nr: 1012309	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO. 04-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.

2. Entitlement to service connection for eczema of the 
hands.

3. Entitlement to service connection for residuals of 
fractures of the ribs.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001. This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia. The Board remanded these 
claims for additional development in May 2005 and July 2008.

The issue of entitlement to service connection for residuals 
of fractures of the ribs is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Veteran raised the additional claims for nerve damage to 
the elbow and for dental treatment in January 2003. These 
issues were referred to the RO in the May 2005 Board Remand, 
but still have not been adjudicated by the RO. Therefore, 
the Board does not have jurisdiction over these issues and 
they are AGAIN REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1. The Veteran's service treatment records show in-service 
treatment related to the right shoulder, as well as 
treatment several times within the initial eighteen months 
following his discharge from active duty, and a 2009 VA 
examiner found it "at least as likely as not" that the 
Veteran's current right shoulder disability is at least 
casually related to his service.

2. There is no evidence of a current diagnosis or reported 
symptoms related to the skin on the Veteran's hands at any 
time during the course of this appeal.





CONCLUSIONS OF LAW

1. The Veteran's right shoulder disability was as likely as 
not incurred during his period of active service. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303(a) (2009).

2. The criteria for service connection for eczema of the 
hands are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for a 
right shoulder disability and eczema on his hands. For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury." See Pond v. West, 12 
Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). The 
disability, while needing to have manifested in service, is 
not required to have been diagnosed during service. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Right Shoulder

The Veteran claims that he first experienced right shoulder 
pain in service, which has continued to the present. He 
therefore contends that he has a current right shoulder 
disability that initially manifested in service.

Service treatment records show that the Veteran was treated 
for a right shoulder complaints thought to be associated 
with tendonitis or bursitis in 2000. An April 2000 clinical 
note shows that he complained of pain after "packing 
pallets." He again complained of pain in July 2000, and in 
May 2001 he was again treated for pain with a notation of 
tenderness to palpation. The May 2001 note makes mention of 
an injury the year before.

The Veteran filed this claim in October 2001, immediately 
following his discharge from service. In October 2002, he 
was afforded a VA examination. At that time, he reported an 
initial injury related to both shoulders in the 1990s. The 
Board notes that the Veteran is service connected for the 
left shoulder. He reported severe pain on physical lifting 
and flare-ups lasting three to seven days. There was no 
evidence of acute osseous injury or significant degenerative 
change on x-ray examination. The examiner diagnosed minimal 
right shoulder strain based upon the objective factors and 
Veteran's reported history. Thus, right shoulder strain was 
diagnosed within one year of the Veteran's discharge from 
service, and less than two years following the latest of in-
service complaints regarding the shoulder.

The Veteran was afforded a more recent VA examination of his 
shoulder in October 2009. X-ray examination at that time 
revealed mild arthritic changes. The Veteran reported an in-
service injury early in his period of service. The examiner 
went on to summarize the in-service shoulder complaints 
noted above. Based upon the Veteran's description of pain 
and the x-ray findings, the examiner diagnosed mild 
degenerative joint disease of the right shoulder. She went 
on to state, "It is at least as likely as not that the 
Veteran's existing right shoulder disability is casually 
related to the Veteran's military service."  She also 
suggested that "a good bit" of the Veteran's symptoms were 
related to a non-service connected cervical spine 
disability. In January 2010, the Veteran underwent an MRI of 
the right shoulder, which led to an addendum to the 
examination report. The MRI revealed a suspicion of "at 
least partial injury to the subscapularis with early exiting 
and perching of the biceps as above suggesting at least 
injury to the transverse ligament." Also diagnosed were 
extraarticular biceps tenosynovitis, subacromial/subdeltoid 
bursitis, and severe acromioclavicular joint degenerative 
changes. The examiner noted that these findings do not alter 
her October 2009 opinion.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
Because the Veteran's available service treatment records 
show in-service treatment related to the right shoulder, as 
well as treatment several times within the initial eighteen 
months following his discharge from active duty, and because 
a 2009 VA examiner found it "at least as likely as not" that 
the Veteran's current right shoulder disability is at least 
casually related to his service, the Board finds that the 
current disability is as likely as not causally connected to 
service. The Board is extending the benefit of the doubt to 
the Veteran and finds that service connection for his right 
shoulder disability is warranted. The appeal is granted.

Eczema

The Veteran contends that he developed a condition involving 
the skin of his hands as a result of his duty assignment in 
the military. He was a fuel specialist in the Air Force from 
1981 to 1991 and handled various types of chemicals. In a 
statement received in January 2001, the Veteran reported 
that his hands were not bad at the time of his examination, 
but that he does have small bubble-like spots of dead skin 
and blister-like spots come up on his hands. The Veteran has 
reported that his condition appears every month. 

The first documented evidence of a eczema is contained in 
records dated in July 2001 while the Veteran was still on 
active duty. There is no current evidence of a skin 
condition involving the hands. In fact, the July 2001 record 
is the only evidence of a skin abnormality of the hands 
anywhere in the claims folder. The  October 2002 VA 
examination revealed no abnormalities. The examiner stated 
the Veteran described a history of problems in 1993 that 
flare-ups occur on a monthly basis. However, on examination 
there were "no objective findings to render a diagnosis." A 
review of his claims folder shows no post-service treatment 
for a skin disorder at any time in the almost nine years 
since July 2001.

Without a current disability, service connection is not 
warranted. Because the evidence of record, including medical 
evidence and the Veteran's lay statements, fails to show the 
existence of any current eczema of the hands at any time 
throughout the course of this appeal, the Veteran's claim 
must be denied.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
Because the evidence here is not in equipoise, and, in fact, 
the absence of evidence to support the claim suggests that 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is 
simply no basis upon which to grant the Veteran's claim.

Duties to Notify and Assist 

With regard to the issue of entitlement to service 
connection for a right shoulder disability, a discussion 
addressing whether VA's duties to notify and assist the 
Veteran have been complied with is not warranted. To the 
extent necessary, VA has fulfilled its duties to notify and 
to assist the Veteran in the development of this claim. See 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In light of the determinations reached in this claim, 
no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

With regard to the eczema, VA fulfilled its duties to notify 
and assist the Veteran in the development of his service 
connection claims. Sufficient evidence is available to reach 
a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran several letters in 2005, which were 
returned as undeliverable. A January 2006 letter was sent to 
a current address and presumably received by the Veteran, as 
he responded to it. The letter informed him of the evidence 
necessary to establish entitlement to service connection. He 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf. Thus, this letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2009). There is no 
evidence that the Veteran was informed of the type of 
evidence necessary to establish an effective date or a 
disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). These issues, however, 
are moot, considering the findings on the merits. VA met its 
duty to notify with regard to these claims.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his available service treatment 
records, and post-service outpatient treatment records have 
been associated with the claims folder. This matter was 
remanded in 2005 in order to search for additional service 
treatment records and according to the June 2005 PIES 
response, all available records are associated with the 
claims folder. The October 2002 VA examination report is 
also of record. 

The Veteran requested a Board hearing, but failed to appear 
to the March 2005 Travel Board Hearing. No explanation was 
provided and he has not requested that the hearing be 
rescheduled, so these issues are decided without the benefit 
of the Veteran's testimony.

The Veteran has been afforded the opportunity, but has not 
notified VA of any additional available relevant records 
with regard to his claims. VA has done everything reasonably 
possible to assist the Veteran. A remand for further 
development of these claims would serve no useful purpose. 
VA has satisfied its duties to notify and assist the Veteran 
and further development is not warranted.


ORDER

Entitlement to service connection for a right shoulder 
disorder is granted.

Entitlement to service connection for eczema of the hands is 
denied.

REMAND

The Veteran is seeking to establish service connection for 
residuals of an in-service rib fracture. He contends that he 
fractured his ribs in either 1991 or 1992 and that he was 
treated at the Robbins Air Force Base Hospital in Georgia. 
The available service treatment records show no evidence of 
injury to the ribs in service or in the post service years. 
However, as was noted in the May 2005 Board remand, the 
Veteran's claims folder was rebuilt by the RO. A review of 
the service treatment records shows nothing available prior 
to 1997, with the exception of dental records and the 
January 1981 entrance examination that was located post-
remand. There is no copy of the separation examinations of 
record. As was noted in the 2005 remand, these facts suggest 
the possibility that some records may be missing from the 
Veteran's claims folder. The matter was remanded so that the 
RO could ensure that all efforts were made to obtain and 
associate with the claims folder all available service 
records. 

A review of the claims folder reveals that the RO has 
requested records from the Records Management Center (RMC), 
and from the National Personnel Records Center (NPRC), and 
that all available records from those sources are associated 
with the claims folder. However, there is no evidence at any 
time during the course of this appeal that the RO attempted 
to obtain the treatment records directly from Robbins Air 
Force Base Hospital in Georgia. Such federally controlled 
records fall under the 38 C.F.R. § 3.159(c)(2) duty to 
assist and are within the May 2005 remand order number 1 
("The Veteran also reported he received treatment in May 
1991 for fractures of his ribs at Robbins Air Force Base. 
These sources should be checked for additional records."). 
No action appears to have been taken on this remand 
instruction. If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
sincerely regrets the delay, another remand is required. See 
Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the 
Robbins Air Force Base Hospital with 
regard to any rib fracture experienced by 
the Veteran and treated during his active 
duty service. Associate all records 
obtained with the claims folder. If no 
records are available, that fact should be 
stated in writing.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


